DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 16/086,942 filed on September 20, 2018 which claims a priority of JP Application No. 2016-059612, filed on March 24, 2016. 

Preliminary Amendment
The preliminary amendment filed on 06/15/2021 is acknowledged. Claims 13-24 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14, 17-18 and 21-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 13, 17 and 21 recite “memory configured to store computer program code and a first image, the first image being associated with a first position where a mobile terminal captured the first image; and at least one processor configured to execute the computer program code to: acquire the first image and a current position of the mobile terminal; and cause a display device to display the current position and a marker which indicates the first position”. This judicial exception is not integrated into a practical application because the claims recite mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites a mental process. As shown above, the recitation of taking an image and determining a current position of a device and displaying the current position and a marker of the position, could be performed as a mental process with a conventional display device. Thus, the claims are directed to mental process wherein user could practically observe performing such steps with a conventional display device. Thus, the claims do not recite additional limitation to amount significantly more than the judicial exception.
	Claims 14, 18 and 22 recite “cause the display device to display the marker which indicates the first position within a predetermined distance from the current position”. As explained above for claims 13, 17 and 21, having a conventional display device to display a marker from a predetermined distance does not amount significantly more than the abstract idea since such step could be performed with a mental process. 
	However, claims 15-16, 19-20 and 23-24 amount significantly more than the abstract idea as the claims further recite additional limitations which could not be analyzed in a mental process. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Solem et al. (WO2016/001321 A1, hereinafter “Solem”, see IDS, Note that US Pub. No. 2017/0200293 A1 is applied for better mapping).

(1) regarding claim 13:
As shown in fig. 1, Solem disclosed an image display system (para. [0052] Referring now to FIG. 1, a system 100 for providing navigation through a set of images depicting a scene is shown) comprising: 
at least one memory configured to store computer program code (102, fig.1, para. [0052], note that the control program 106 may also access the database 102 directly in order to retrieve images stored in the database 102) and a first image, the first image being associated with a first position where a mobile terminal captured the first image (para. [0060], note that mobile phone may run an application for acquiring images to be added to the set of images. The application for acquiring images may then collect data from specified sensors in the mobile phone); and 
at least one processor configured to execute the computer program code to: acquire the first image and a current position of the mobile terminal (para. [0060-0061], note that the data measured by sensors different from the image capturing sensors relate to the image and is hereinafter referred to as metadata. The metadata may comprise a geographical position of the image capturing sensor when acquiring the image, so as to provide a geo-tag of the image. The geographical position may typically be provided as a Global Positioning System (GPS) position providing a longitude and a latitude value of the geographical position. Also see para. [0064); and 
cause a display device to display the current position and a marker which indicates the first position (para. [0062], note that the metadata may further comprise a compass direction of the image capturing sensor when acquiring the image in order to provide information of what direction is viewed in the image from the geographical position). 

(2) regarding claim 14: 
Solem further disclosed the image display system according to claim 13, wherein the at least one processor is further configured to execute the computer program code to: cause the display device to display the marker which indicates the first position within a predetermined distance from the current position (para. [0075], note that the matching features are marked by dots in the images. The geometric relationship between the images may be determined by relating the positions of these features to each other, as marked by lines between the dots in FIG. 3. Using the matched local image features, an epipolar geometry between the images may be determined). 

(3) regarding claim 15: 
Solem further disclosed the image display system according to claim 14, wherein the at least one processor is further configured to execute the computer program code to: 
acquire a second image captured by the mobile terminal (para. [0059], note that the image information may comprise data measured by sensors different from an image capturing sensor that acquired the image and information derived from image analysis); 
acquire information including a second position and a second orientation of the mobile terminal that has captured the second image (para. [0069], note that the edge 204 represents a transition between the two images represented by the two nodes 202 connected by the edge 204. The edge 204 comprises similarity information providing a plurality of measures of similarities between the two images); 
acquire the first image based on the information, the first position, and a first orientation associated with the first image stored in the memory (para. [0070], note that the measures of similarities may quantify the similarity between the two images based on any of the types of image information provided in the nodes 202. The measures of similarities may also comprise measures based on analysis of the images in relation to each other, so that a measure of similarity may not be directly obtained merely from the image information extracted from the images and provided in the nodes 202.); detect a difference between the first image and the second image after the first image is acquired (para. [0071], note that a geographical distance measure, a relative position, a relative viewing angle, a color difference, a BOW difference, a geometric relationship and a number of feature matches with the corresponding geometric verification. Also see para. [0079]); and
output a notification based on the difference between the first image and the second image (para. [0079], note that a difference in metadata may be expressed as a binary match, e.g. whether the user identifier is the same or whether the images are part of a common temporal sequence). 

(4) regarding claim 16: 
Solem further disclosed the image display system according to claim 15, wherein the at least one processor is further configured to execute the computer program code to: 
calculate a similarity degree indicating resemblance of the second position and the second orientation of the mobile terminal to the first position and the first orientation associated with the first image, wherein the first image is acquired based on the similarity degree (para. [0070], note that the measures of similarities may quantify the similarity between the two images based on any of the types of image information provided in the nodes 202. The measures of similarities may also comprise measures based on analysis of the images in relation to each other, so that a measure of similarity may not be directly obtained merely from the image information extracted from the images and provided in the nodes 202).

The proposed rejection for claims 13-16, renders inherent the steps of the method of claims 17-20 and the non-transitory storage medium claims 21-24 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 13-16 are equally applicable to claims 17-24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kuo et al. (US Patent Number 9,729,865 B1) disclosed detecting and/or tracking an object, such as a user.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674